Case 3:19-cv-00083-MMH-MCR Document 46 Filed 10/15/19 Page 1 of 2 PageID 332




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


    JOHN FREEMAN,

                  Plaintiff,

    v.                                                       Case No. 3:19-cv-83-J-34MCR

    ORANGE PARK MEDICAL
    CENTER, INC.,

                  Defendant.



                                 ORDER OF DISMISSAL

           THIS CAUSE is before the Court on the Joint Stipulation of Dismissal (Dkt. No. 45;

    Stipulation) filed on October 11, 2019. In the Stipulation, the parties request dismissal of

    this matter with prejudice. See Stipulation at 1. Accordingly, it is hereby

           ORDERED:

           1.     This case is DISMISSED with prejudice.

           2.     Each party shall bear their own attorney’s fees and costs.

           3.    The Clerk of the Court is directed to terminate all pending motions and close

                  the file.

           DONE AND ORDERED in Jacksonville, Florida this 15th day of October, 2019.
Case 3:19-cv-00083-MMH-MCR Document 46 Filed 10/15/19 Page 2 of 2 PageID 333




    ja


    Copies to:

    Counsel of Record




                                        -2-
